Title: To Alexander Hamilton from Henry Lee, 17 September 1793
From: Lee, Henry
To: Hamilton, Alexander



Richmond Sepr. 17th. 93
sir

Among the late exiles from St. Domingo in consequence of the misfortunes to which the inhabitants of that island have been subjected in the course of human events are a few desirous of settling in this state. They offer governmental bills received by them as remittances to France in their prosperity. Doubts arise respecting their payment on presentment to Paris.
Please to tell me what you think of things of this sort & whether they could be negotiated in Philada. by or thro the medium of the French minister or our own government.
Let me be considered as only asking information & not even that, if at all interfering with official obligations.
I have the honor to be   sir, with great respect   your h: ser.

Henry Lee

I wrote you some weeks ago, but no answer is recd.
 